363 F.2d 874
Ledell Mae JACKSON and Leonard Williams, Appellants,v.STATE OF LOUISIANA, Appellee (two cases).
No. 22640.
No. 22596.
United States Court of Appeals Fifth Circuit.
August 10, 1966.

Appeal from the United States District Court for the Eastern District of Louisiana; E. Gordon West, Judge.
Murphy W. Bell, Baton Rouge, La., Charles Morgan, Jr., Atlanta, Ga., Harris David, Robert F. Collins, New Orleans, La., for appellants.
Jodie W. Stout, Asst. Atty. Gen., Baton Rouge, La., Fred C. Jackson, Asst. Dist. Atty., St. Francisville, La., Jack P. F. Gremillion, Atty. Gen., Teddy W. Airhart, Jr., Asst. Atty. Gen., Baton Rouge, La., for appellee.
Before JONES and GEWIN, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
This appeal is controlled by Peacock v. City of Greenwood, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, decided June 20, 1966, in which the Supreme Court held that grounds for removal in civil rights cases under 28 U.S.C.A. Sec. 1443 do not include the grounds alleged in this cause. The judgment of the district court is


2
Affirmed.